Citation Nr: 0609171	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a generalized anxiety 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served from August 1967 to May 1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Waco, 
Texas, which reopened and denied the veteran's claim for 
service connection for a generalized anxiety disorder.

Pursuant the appellant's request, a hearing before a member 
of the Board was scheduled for February 2006.  A notation 
associated with the claims file indicates that the appellant 
did not appear for this hearing.  Since he failed to report 
for the hearing or provide an explanation for his absence, 
and has not requested that the hearing be rescheduled, his 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2005).

Although the December 2001 rating decision reflects that the 
RO reopened the appellant's claim for service connection for 
a generalized anxiety disorder, the Board must make its own 
independent determination as to whether evidence is new and 
material before addressing the merits of a claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  

The Board decision below reopens the veteran's claim for 
service connection for a generalized anxiety disorder.  This 
matter is further addressed in the remand appended to this 
decision.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.





FINDINGS OF FACT

1.  By a rating decision dated in May 1995, the veteran's 
claim for service connection for generalized anxiety disorder 
was denied; a timely notice of disagreement was not received 
to initiate an appeal from this determination.

2.  Evidence received since the May 1995 RO decision denying 
service connection for generalized anxiety disorder includes 
post-service psychiatric notes that suggest a possible link 
between the veteran's anxiety disorder and service; the 
additional evidence in question is not cumulative of 
previously considered evidence and, when considered with 
evidence previously assembled, is significant enough that it 
must be considered in order to fairly decide the claim.   


CONCLUSION OF LAW

Evidence received since an May 1995 RO decision denying 
service connection for generalized anxiety disorder is new 
and material; accordingly, the claim for service connection 
for generalized anxiety disorder is reopened.  38 U.S.C.A. § 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimants address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005). 

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's application to reopen his 
claim for service connection for a generalized anxiety 
disorder.  Therefore, no further development is needed with 
respect to this threshold question.  The claim is further 
addressed in the remand below.  

Legal Analysis

Application to Reopen a Claim for Service Connection for 
Generalized Anxiety Disorder

The May 1995 RO decision denying service connection for a 
generalized anxiety disorder is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105.  
In order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004).  The appellant's 
application to reopen his claim was filed before August 29, 
2001; consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

The RO May 1995 rating decision denied service connection for 
a generalized anxiety disorder based on the absence of a 
competent opinion linking the veteran's diagnosed anxiety 
disorder and service.  The RO specifically found that there 
was no evidence showing that treatment received in service 
for anxiety was more than an acute and transitory condition 
that was resolved without any permanent disability.  The 
evidence on file at the time of the May 1995 RO decision 
included the veteran's service medical records, which show 
that the veteran had an episode of anxiety, albeit 
situational in nature, and a history of depression and worry 
when he first entered service; and post-service medical 
records, which were negative for a competent opinion linking 
his anxiety disorder to service..  

In June 1999 the veteran filed an application to reopen his 
claim for an anxiety disorder.  The evidence received since 
the May 1995 RO decision noted above includes the veteran's 
statements, wherein he described traumatic events that he 
experienced during active duty, along with post-service out-
patient clinic psychiatric notes that suggest the possibility 
of a nexus between the veteran's anxiety disorder and 
service, albeit based upon history provided by the veteran.  
See  March 2003 VA medical report.  Nevertheless, the 
additional medical evidence in question was not previously 
submitted to agency decisionmakers and, when considered with 
evidence previously assembled, it bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant, and it is significant 
enough that it must be considered in order to fairly decide 
the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Accordingly, the claim for service 
connection for a generalized anxiety disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a generalized anxiety disorder is 
reopened; the appeal is granted to this extent only.


REMAND

The service medical records show that in November 1967 the 
veteran was treated for acute anxiety, insomnia and abdominal 
discomfort.  The clinician noted that the veteran reported 
having had a misunderstanding with his girlfriend.  He was 
prescribed Librium.  A May 1970 examination report reflects a 
history of mild anxiety from November 1967 through February 
1968, which the veteran related to stress on the job.  The 
clinician indicated that the veteran's anxiety dissipated 
with a job change in February 1968, and that he had been 
asymptomatic since that time.  His separation examination 
report dated in revealed a history of depression and worry 
when he first entered service, with no further incidents.  

The veteran claims that during service he was referred for 
psychological treatment (October 1999).  The May 1970 
examination report raises the possibility that there may be 
additional treatment records for psychological treatment for 
anxiety from November 1967 through February 1968.  38 C.F.R. 
§ 3.159(c)(2).  Additionally, the March 2003 VA clinical 
record noted in the decision above suggests the contended 
causal relationship as a result of stressors that the veteran 
reported, to include being severely chastised and 
unappreciated during his time in the military.  While the 
recently submitted post-service medical records are 
sufficient to reopen his claim, it is the Board's judgment 
that, in light of the absence of medical evidence of a 
psychiatric evaluation that includes an opinion based upon a 
review of all of the relevant evidence of record, to include 
all in- service medical records, post-service psychiatric 
records along with the veteran's in-service personnel 
records, is warranted to address the question of whether the 
veteran's current anxiety disorder began during or is 
otherwise linked to service.  See 38 U.S.C.A. § 5103(A)(d); 
38 C.F.R. § 3.159(c)(4).  It is pertinent to note that, if 
the medical evidence of record is insufficient, VA is always 
free to supplement the record by seeking an advisory opinion, 
or ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board finds that, for the aforementioned reasons, the RO 
must schedule a VA psychiatric examination that includes a 
nexus opinion.  38 5103(A)(d); 38 C.F.R. § 3.159(c)(4). 

A January 1995 letter from the Social Security Administration 
(SSA), indicates that the veteran receives disability 
compensation from the Social Security Administration (SSA).  
The claims file reflects that a request was sent to SSA back 
in March 1995 for copies of SSA medical records used in its 
determination.  However, it appears that SSA never responded 
to the request and no SSA records are of record.  Any SSA 
decision and the medical records upon which it was based 
should be secured.  38 C.F.R. § 3.159(c)(2) (2005); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight).  The Court has clarified that the 
VA's duty to assist the veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992). See also Quartuccio v. Principi, 16 
Vet. App. 183, 187-88 (Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992) (VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits.); Baker v. West, 11 Vet. App. 163, 169 (1998) 
(holding that VA failed to satisfy its duty to assist not 
obtaining appellant's SSA records even when the veteran 
simply noted that he was receiving SSA benefits.)

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
National Personnel Records Center and 
any other relevant records depository 
in order to obtain any additional 
service medical or personnel records of 
the veteran that may be available, to 
include any Surgeon General, Morning or 
Sick Reports.  Any additional records 
that are secured must then be 
associated with the claims file. 

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain these records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

2.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO's attention is directed to 
Quartuccio, supra, pertaining to the 
amended version of 38 U.S.C.A.§ 
5103(a), which requires that the 
Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The AMC/RO should provide 
the veteran written notification 
specific to his claim for service 
connection for a generalized anxiety 
disorder.

In addition, the AMC/RO should send the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

3.  The AMC/RO should contact the SSA 
and request a copy of any decision on 
the merits of a claim from the veteran 
and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has no records, this should 
be documented in the record.  The 
attention of the SSA should be directed 
to 38 U.S.C.A. § 5106.

4.  Once all available records have been 
received and associated with the claims 
folder, the AMC/RO should schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining the nature, 
etiology and approximate onset date of any 
anxiety disorder that may currently be 
present.  The claims folder must be 
provided to the examiner for review prior 
to the examination, and the clinician must 
indicate that the claims file was 
reviewed.

Following a review of all of the relevant 
medical and psychiatric records in the 
claims file, to include the veteran's in-
service records, and post-service VA and 
private treatment reports; obtaining a 
history from the veteran, a mental status 
examination, and any tests that are 
deemed necessary, the psychiatrist should 
provide an opinion as to whether it is at 
least as likely as not  (e.g., a 50 
percent or greater probability) that any 
anxiety disorder that is currently 
present began during service or is 
otherwise linked to any incident of or 
finding recorded during active duty.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examining psychiatrist is also 
requested to provide a written rationale 
for any opinion expressed.

5.  Thereafter, the AMC/RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
6.  The AMC/RO should then readjudicate 
the claim for service connection for a 
generalized anxiety disorder with 
consideration of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case 
(SSOC) issued in October 2003.

7.  If the benefit requested on appeal 
is not granted, the AMC/RO should issue 
another SSOC, which should contain 
notice of all relevant action taken on 
the claim, to include a summary of any 
evidence added to the record since the 
October 2003 SSOC.  A reasonable period 
of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

